Case 11-14829        Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30             Desc Main
                                  Document      Page 1 of 35



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                                )      Chapter 7
                                                      )
PASQUINELLI HOMEBUILDING,                             )      Case No. 11 B 14829
LLC, et al.,                                          )      (Jointly Administered)
                                                      )
                       Debtors.                       )      Hon. Jacqueline P. Cox

                            AMENDED
ILLINOIS NATIONAL INSURANCE COMPANY’S APPLICATION TO SET HEARING
  ON EMERGENCY MOTION TO QUASH PASQUINELLI TRUST DEFENDANTS’
     SUBPOENAS PURSUANT TO FED. R. CIV. P. 45 AND FED. R. CIV. P. 26

         NOW COMES Respondent, ILLINOIS NATIONAL INSURANCE COMPANY (“Illinois

National”), by and through its undersigned counsel, and pursuant to General Order No. 12-01,

applies for an order setting a hearing on an emergency Motion to Quash Pasquinelli Trust

Defendants’ Subpoenas Pursuant to Fed. R. Civ. P. 45 and Fed. R. Civ. P. 26. A copy of the Motion

to Quash is attached hereto as “Exhibit 1”. In support of this Application, Illinois National states

as follows:

         1.    According to General Order No. 12-01, “[a] motion may be treated as an emergency

only if it arises from an occurrence that could not reasonably have been foreseen and requires

immediate action to avoid serious and irreparable harm.”

         2.    Illinois National and Mr. O’Neil could not have foreseen the issuance of

procedurally and substantively improper subpoenas on them by the Pasquinelli Trust Defendants

in connection with this matter.

         3.    On August 13, 2020, the Pasquinelli Trust Defendants emailed a copy of the

Subpoena to counsel for Illinois National calling for “Illinois National Insurance Company (AIG)”

to appear and testify at trial remotely by videoconference on August 19, 2020 at 10:00 a.m. and to



                                                -1-
Case 11-14829        Doc 1182      Filed 08/18/20 Entered 08/18/20 06:31:30             Desc Main
                                   Document      Page 2 of 35



produce various documents, and also sent the Subpoena via FedEx for next day delivery. (Ex. 1 at

Ex. A). The email was issued four (4) business days prior to the August 19 hearing and a FedEx

delivery of the Subpoena to Illinois National was apparently scheduled for three (3) business days

prior to the August 19 hearing.

       4.      On August 13, 2020, the Pasquinelli Trust Defendants also emailed a copy of the

Subpoena to Mr. O’Neil calling for him to appear and testify at trial remotely by videoconference

on August 19, 2020 at 10:00 a.m., and also sent the Subpoena via FedEx for next day delivery.

(Ex. 1 at Ex. B). The email was issued four (4) business days prior to the August 19 hearing, and

a FedEx delivery of the Subpoena to Mr. O’Neil was scheduled for three (3) business days prior

to the August 19 hearing.

       5.      Due to the timing of these Subpoenas, Illinois National and Mr. O’Neil could not

file their Motion to Quash and provide the required seven (7) day notice pursuant to this Court’s

Second Amended General Order 20-03.

       6.      Moreover, as the trial in this matter is scheduled for this Wednesday, August 19th,

a hearing on the Motion to Quash requires immediate action to avoid serious and irreparable harm

to Illinois National and Mr. O’Neil.

       7.      The Subpoena for testimony and documents issued to Illinois National has no

relevance whatsoever to the subject of the August 19 hearing before this Court. Mr. O’Neil’s only

tangential relationship to this matter is as outside counsel to Illinois National. Mr. O’Neil is not

party to any litigation with any of the parties to this matter. Illinois National is also not party to

this proceeding. Illinois National’s only role is to fund a settlement if approved by this Court.

       8.      Regardless, whether Illinois National may properly fund the settlement is not the

subject of the hearing before this Court on August 19, 2020, and the Pasquinellis cannot utilize



                                                 -2-
Case 11-14829          Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30            Desc Main
                                  Document      Page 3 of 35



this hearing as a means to try to extricate testimony from Illinois National, and certainly not its

counsel, to use in the Coverage Lawsuit.

       9.      Demonstrating this further, Illinois National understands that the Pasquinelli Trust

Defendants moved to stay this Court’s August 19 hearing in lieu of the Coverage Lawsuit on the

basis that one was a predicate to the other, which Motion was denied. (Doc. # 1155, Doc. # 1169).

       10.     Illinois National seeks to quash the Subpoenas sent to it and Mr. O’Neil on several

grounds reflected in the attached Motion to Quash, including that the Subpoenas are unduly

burdensome because they fail to designate any topics for testimony and were untimely issued and

not properly served.

       11.     For the above-stated reasons and the reasons set forth in their attached Motion to

Quash, Illinois National and Mr. O’Neill request that their Application for an order setting a

hearing on an Emergency Motion to Quash Pasquinelli Trust Defendants’ Subpoenas Pursuant to

Fed. R. Civ. P. 45 and Fed. R. Civ. P. 26 be granted.

       WHEREFORE, Respondents, ILLINOIS NATIONAL INSURANCE COMPANY

respectfully requests that this Honorable court enter an Order granting its Application to Set

Hearing on Emergency Motion to Quash Pasquinelli Trust Defendants’ Subpoenas pursuant to

Fed. R. Civ. P. 45 and Fed. R. Civ. P. 26, and for any other relief deemed appropriate.

                                      Respectfully submitted:

                                      ILLINOIS NATIONAL INSURANCE COMPANY

                                      By:    /s/ Brendan P. McGarry
                                             One of Its Attorneys




                                                -3-
Case 11-14829       Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30           Desc Main
                                 Document      Page 4 of 35



Brendan P. McGarry
David T. Brown
Jamie L. Hull
KAUFMAN DOLOWICH & VOLUCK LLP
135 S. LaSalle St., Suite 2100
Chicago, IL 60603
T: (312) 759-1400
F. (312) 759-0402
E: bmcgarry@kdvlaw.com
E: dbrown@kdvlaw.com
E: jhull@kdvlaw.com




                                CERTIFICATE OF SERVICE

        The undersigned certifies that true and correct copies of the foregoing documents were
served on the attorneys of record that are listed on the Courts CM/ECF system by electronic means
this 18th day of August, 2020:


                                                     /s/ Brendan P. McGarry




                                               -4-
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document      Page 5 of 35




                   Exhibit
                     1
Case 11-14829        Doc 1182      Filed 08/18/20 Entered 08/18/20 06:31:30            Desc Main
                                   Document      Page 6 of 35



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                                 )     Chapter 7
                                                       )
PASQUINELLI HOMEBUILDING,                              )     Case No. 11 B 14829
LLC, et al.,                                           )     (Jointly Administered)
                                                       )
                       Debtors.                        )     Hon. Jacqueline P. Cox

         ILLINOIS NATIONAL INSURANCE COMPANY’S MOTION TO QUASH
                 PASQUINELLI TRUST DEFENDANTS’ SUBPOENAS
                PURSUANT TO FED. R. CIV. P. 45 and Fed. R. Civ. P. 26

         NOW COMES Respondent, ILLINOIS NATIONAL INSURANCE COMPANY (“Illinois

National”), by and through its undersigned counsel, and pursuant to Fed. R. Civ. P. 45 and Fed. R.

Civ. P. 261, moves to quash the subpoenas issued to Illinois National and its counsel Mr. E. Joseph

O’Neil, by those persons and entities who are referred to in the Subpoenas as the “Pasquinelli Trust

Defendants” (“the Subpoena”). A copy of the Illinois National Subpoena is attached hereto as

“Exhibit A” and a copy of Mr. O’Neil’s Subpoena is attached hereto as “Exhibit B”. In support

of this Motion, Illinois National states as follows:

                                        INTRODUCTION

         1.    On August 13, 2020, the Pasquinelli Trust Defendants emailed a copy of the

Subpoena to counsel for Illinois National calling for “Illinois National Insurance Company (AIG)”

to appear and testify at trial remotely by videoconference on August, 19, 2020 at 10:00 a.m. and

to produce various documents, and also sent the Subpoena via FedEx for next day delivery. (Ex.

A). The email was issued four (4) business days prior to the August 19 hearing, and a FedEx




1
 Fed. R. Civ. P. 26 and 45(c), (d), (e), and (g) are made applicable in bankruptcy cases by Fed. R.
Bankr. P. 9016.
                                                 -1-
Case 11-14829        Doc 1182      Filed 08/18/20 Entered 08/18/20 06:31:30              Desc Main
                                   Document      Page 7 of 35



delivery of the Subpoena to Illinois National was apparently scheduled for three (3) business days

prior to the August 19 hearing.

          2.   The Subpoena for trial testimony sent to Illinois National is unduly burdensome

and should be quashed because it improperly seeks Rule 30(b)(6) testimony at a trial hearing from

a non-party, it fails to designate any topics for testimony, it is issued to a third-party with no

relevant testimony to bear on the proceeding, and it was untimely issued and not properly served.

          3.   The Subpoena request for documents sent to Illinois National is also unduly

burdensome and should be quashed because it is irrelevant to this proceeding, and duplicative of

requests made by two of the Pasquinelli Trust Defendants in separate pending litigation between

the Pasquinellis and Illinois National, to which Illinois National has previously responded.

          4.   The Subpoena for trial testimony sent to Mr. O’Neil is also unduly burdensome and

should be quashed because it fails to designate any topics for testimony, it is issued to a third-party

with no relevant testimony to bear on the proceeding, and it was untimely issued and not properly

served.

                                           ARGUMENT

          5.   “District courts have the discretion to grant, deny or modify a motion to quash a

subpoena.” American Soc. of Media Photographers, Inc. v. Google, Inc., 2013 WL 1883204 (N.D.

Ill. May 6, 2013), citing Griffin v. Foley, 542 F.3d 209, 223 (7th Cir. 2008). When analyzing

whether a burden is “undue” such as to warrant quashing the Subpoena, the Seventh Circuit

employs a relative hardship test. Id., citing Northwestern Mem. Hosp. v. Ashcroft, 362 F.3d 923,

927 (7th Cir. 2004). The factors to be considered include: Whether (1) the party subpoenaed is a

non-party in the underlying suit; (2) the information requested is relevant, (3) the party requesting

the information has a substantial need for the information; (4) the information requested is overly



                                                 -2-
Case 11-14829         Doc 1182      Filed 08/18/20 Entered 08/18/20 06:31:30              Desc Main
                                    Document      Page 8 of 35



broad; (5) the time period the request covers is reasonable; (6) the request is sufficiently particular;

and (7) the request imposes a burden. Id., citing Wi-Lan v. LG Electronics, Inc., 2011 WL 148058

(N.D. Ill. Jan. 18, 2011). Non-parties, such as Illinois National, “are not treated exactly like parties

in the discovery context, and the possibility of mere relevance may not be enough; rather, non-

parties are entitled to somewhat greater protection.” Patterson v. Burge, 2005 WL 43240 at *1

(N.D. Ill. Jan. 6, 2005).

A.      Subpoena for Trial Testimony Sent to Illinois National Should Be Quashed

        6.      The Subpoena for testimony issued to Illinois National has no relevance whatsoever

to the subject of the August 19 hearing before this Court, as Illinois National’s role is merely to

fund a settlement if approved by this Court. As this Court is aware, two of the Pasquinelli Trust

Defendants in this action have filed an insurance coverage lawsuit against Illinois National and the

Outside Directors, originally under Illinois state court Case No. 2019 CH 06904, but which action

has since been removed to Judge Norgle in this District under Case No. 20-cv-01317 (the

“Coverage Lawsuit”). In the Coverage Lawsuit, the Pasquinellis assert that Illinois National will

be acting improperly by funding the proposed settlement between the Outside Directors and the

Trustee. There is no legal support for the Pasquinellis’ position, as Illinois law plainly confirms

that an insurer such as Illinois National may settle a matter on behalf of less than all insureds if a

settlement opportunity is presented within limits, and demand for payment is made by such

insureds. See, e.g., Country Mut. Ins. Co. v. Anderson, 257 Ill. App. 3d 73, 80 (1st Dist. 1993)

(holding that an insurer’s settlement on behalf of less than all insureds was proper and in

accordance with its obligations under an insurance policy), citing LaRotunda v. Royal Globe Ins.

Co., 87 Ill. App. 3d 446 (1st Dist. 1980), Phelan v. State Farm Mut. Auto. Ins. Co., 114 Ill. App.

3d 96 (1st Dist. 1983), and Scroggins v. Allstate Ins. Co., 74 Ill. App. 3d 1027 (1st Dist. 1979).



                                                  -3-
Case 11-14829        Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30             Desc Main
                                  Document      Page 9 of 35



Regardless, whether Illinois National may properly fund the settlement is not the subject of the

hearing before this Court on August 19, 2020, and the Pasquinellis cannot utilize this hearing as a

means to try to extricate testimony from Illinois National to use in the Coverage Lawsuit.

Demonstrating this further, Illinois National understands that the Pasquinelli Trust Defendants

moved to stay this Court’s August 19 hearing in lieu of the Coverage Lawsuit on the basis that one

was a predicate to the other, which Motion was denied. (Doc. # 1155, Doc. # 1169). Illinois

National therefore moves to quash the Subpoena for trial testimony as being issued for an irrelevant

and improper purpose.

       7.      The Subpoena for trial testimony is also improper and must be quashed because it

only names “Illinois National Insurance Company (AIG)” as the person to whom the Subpoena is

directed, without identifying a specific individual. The Pasquinelli Trust Defendants may not force

Illinois National through a Rule 45 subpoena to identify and prepare an appropriate trial witness

the way it might for a deposition pursuant to Fed. R. Civ. P. 30(b)(6). See, e.g., Hill v. National

Railroad Passenger Corp., 1989 WL 87621 at *1-2 (E.D. La. July 28, 1989)(granting defendant’s

motion to quash a trial subpoena and finding that there “is no provision allowing the use of the

30(b)(6)-type designation” to “compel a particular person, who may be a corporate employee

outside the subpoena power of the court, to testify at trial.”); Dopson-Troutt v. Novartis

Pharmaceuticals Corp., 295 F.R.D. 536, 539 (M.D. Fla. 2013)(finding corporate witness subpoena

was not appropriate for trial testimony; such a deposition was instead applicable to the deposition

of a corporation); In re Otero County Hosp. Ass’n, Inc., 2014 WL 184984 at *10 (D. N.M., Bankr.

Jan 15, 2014)(“The Court finds that it is not sufficient for the UTC to use their Final Fact Witness

Disclosures as a substitute for seeking a Rule 30(b)(6) deposition with the idea of serving a trial

subpoena on a corporation or other form of organization that does not name an individual but



                                                -4-
Case 11-14829        Doc 1182      Filed 08/18/20 Entered 08/18/20 06:31:30               Desc Main
                                   Document     Page 10 of 35



instead specifies particular matters on which testimony is to be given.”). For this reason alone, the

Subpoena should be quashed.

       8.      A Rule 30(b)(6) Subpoena, which is what the Pasquinelli Trust Defendants are

trying to effectuate, must also state with “reasonable particularity” the matters for deposition. The

Subpoena does not include any list of topics for oral testimony and Illinois National objects to

providing oral testimony to an open-ended Subpoena. The Subpoena for trial testimony should be

quashed for failing to identify with any particularity whatsoever the scope of purported testimony

compelled.

       9.      This Court’s Pretrial Order for Video Hearing dated July 31, 2020 and attached to

the Subpoena states at paragraph 3.a. that, “on or before August 12, 2020, each party must file

with the court, provide to each other, and provide to each witness a copy of each exhibit the party

may use at the hearing for any purpose.” (Ex. A). The Pasquinelli Trust Defendants did not provide

to Illinois National any designation of exhibits or any copies of exhibits on or before August 12,

2020 (or as of the date of this filing). Illinois National objects to any testimony sought for materials

not provided to Illinois National per this Court’s Pretrial Order, and submits that the Subpoena

should be quashed on this additional basis.

       10.     Service of a Rule 45 Subpoena by email and Federal Express is not proper service.

(See, Trustee’s Objections at Doc. # 1179 Page 6 of 15). The Subpoena should be quashed for this

additional reason.

       11.     The timing of the Subpoena for a 30(b)(6)-style deposition also mandates quashing

the Subpoena. Four (4) business days’ notice by email to counsel, which is not proper service, to

respond to an unnamed corporate 30(b)(6)-type designation trial subpoena, without providing any

list of testimony topics, subjects Illinois National to an undue burden of responding in an



                                                  -5-
Case 11-14829        Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30             Desc Main
                                  Document     Page 11 of 35



unreasonably short amount of time. The Court must quash a subpoena if it fails to allow a

reasonable time for compliance or subjects the deponent to an undue burden. Fed.R.Civ.P.

45(d)(3)(A)(i); Elliot v. Mission Trust Servs., LLC, 2015 U.S. Dist. LEXIS 45412 at *12 (N.D. Ill.

2015). Fed.R.Civ.P. 45(d)(2)(B) suggests that 14 days is the benchmark for time for compliance;

and courts have found that fourteen days from the date of service is presumptively reasonable.

Elliot, 2015 U.S. Dist. LEXIS 45412, *14. The Subpoena for testimony here is untimely and should

be quashed.

       12.     The factors considered in the Seventh Circuit on a Motion to Quash under Rule 45

support quashing the Subpoena for trial testimony herein as follows: (1) Illinois National is a non-

party in this proceeding and entitled to greater deference; (2) the information requested from

Illinois National is wholly irrelevant, (3) the Pasquinelli Trust Defendants have no demonstrated

need for the information subpoenaed in this proceeding from an insurance carrier, when the

proceeding is regarding whether the proposed settlement is appropriate for a bankruptcy estate;

(4)-(6) the information requested is overly broad, not regarding a reasonable time period, and not

sufficiently particular, in that no topics for testimony are designated whatsoever; and (7) the

request imposes further undue burden on Illinois National in that it was issued for a corporate

designee on exceedingly short notice with no parameters provided whatsoever. For these reasons,

Illinois National’s Motion to Quash the Subpoena for trial testimony should be granted.

       B.      Subpoena for Documents Sent to Illinois National Should Be Quashed

       13.     As with the Subpoena for trial testimony, the Illinois National Subpoena’s request

for documents of insurance claims materials and communications have no bearing on this

proceeding, which Illinois National understands is regarding whether the proposed settlement is

appropriate for the bankruptcy estate.



                                                -6-
Case 11-14829        Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30              Desc Main
                                  Document     Page 12 of 35



       14.     Moreover, in the aforementioned Coverage Lawsuit, the Pasquinellis previously

issued requests for production to Illinois National, to which Illinois National responded on

December 30, 2019, and pursuant to which Illinois National produced certain documentation to

the Pasquinellis bearing Bates Nos. 000001 to 004218.2 The requests made in the Subpoena to

Illinois National in this matter are substantively the same. Compare, in this respect, the three

document requests made in the Subpoena for documents herein to requests 1.-5. made by the

Pasquinellis in the requests for production propounded upon Illinois National in the Coverage

Lawsuit last year, attached hereto as “Exhibit C.” Illinois National responded to those requests

and produced documents in the Coverage Litigation over eight months ago, and there is no basis

to seek production of the same materials again.

       15.     In this respect, this Court may quash the Subpoena if it seeks discovery that is

“unreasonably cumulative or duplicative, or is obtainable from some other source that is more

convenient, less burdensome, or less expensive; [or] the party seeking discovery has had ample

opportunity by discovery in the action to obtain the information sought.” Fed. R. Civ. Proc.

26(b)(2). As the Subpoena is another, duplicative attempt to elicit the same materials from Illinois

National and/or documents the Pasquinelli Trust Defendants could just have easily obtained from

themselves, the Subpoena should be quashed. See, e.g., Tresona Multimedia, LLC v. Legg, 2015

WL 4911093 at *3 (N.D. Ill. Aug. 17, 2015)(granting non-parties’ motion to quash where

subpoena was duplicative of pending discovery requests). See also Bada Co. v. Montgomery Ward

& Co., 32 F.R.D. 208, 209-10 (S.D. Cal.1963)(non-parties “should not be burdened with the


2
  Illinois National also stands on and incorporates by reference, as necessary, all of its objections
to the prior requests for production propounded upon Illinois National in the Coverage Lawsuit,
as its response to the Subpoena for documents herein, including but not limited to all objections as
to relevance, attorney-client privilege, work product protection, confidential settlement
communication protections, and confidential and proprietary information protections applicable to
Illinois National.
                                                  -7-
Case 11-14829          Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30                Desc Main
                                    Document     Page 13 of 35



annoyance and expense of producing the documents sought unless the plaintiff is unable to

discover them from the defendant”); Countryman v. Community Link Federal Credit Union, 2012

WL 1143572, at *5 (N.D. Ind. April 3, 2012) (“A party’s ability to obtain documents from a source

with which it is litigating is a good reason to forbid it from burdening a non-party

with production of those same documents.”).

        16.     The Subpoena for documents seeks irrelevant materials to this proceeding and it

seeks protected and privileged materials, so the Subpoena for documents should be quashed

pursuant to Rule 45(d). The Subpoena also seeks materials already requested and produced in

separate litigation months ago, and should also be quashed pursuant to Rule 26(b)(2).

        C.      Subpoena for Trial Testimony Sent to Mr. O’Neil Should be Quashed

        17.     The Subpoena for testimony issued to Mr. O’Neil also has no relevance whatsoever

to the subject of the August 19 hearing before this Court. Mr. O’Neil’s only tangential relationship

to this matter is as outside counsel to Illinois National. Mr. O’Neil is not party to any litigation

with any of the parties to this matter. His client Illinois National is also not party to this proceeding,

as explained above, and it has no relevant information for the noted proceeding. Mr. O’Neil is also

located in Boston, not within 100 miles of this Court. Thus, the Subpoena should be quashed

pursuant to Rule 45.

        18.     Service of a Rule 45 Subpoena solely by email and Federal Express is also not

proper service. (See, Trustee’s Objections at Doc. # 1179 Page 6 of 15). The Subpoena issued to

Mr. O’Neil should be quashed for this additional reason.

        19.     The Subpoena also does not include any list of topics for oral testimony and Illinois

National objects to Mr. O’Neil providing oral testimony to an open-ended Subpoena regarding his




                                                   -8-
Case 11-14829        Doc 1182     Filed 08/18/20 Entered 08/18/20 06:31:30              Desc Main
                                  Document     Page 14 of 35



conduct as counsel for Illinois National. The Subpoena for trial testimony should be quashed for

failing to identify with any particularity whatsoever the scope of purported testimony compelled.

       20.     The Court must also quash a subpoena if it fails to allow a reasonable time for

compliance or subjects the deponent to an undue burden. Fed.R.Civ.P. 45(d)(3)(A)(i); Elliot v.

Mission Trust Servs., LLC, 2015 U.S. Dist. LEXIS 45412 at *12 (N.D. Ill. 2015). Fed.R.Civ.P.

45(d)(2)(B) suggests that 14 days is the benchmark for time for compliance; and courts have found

that fourteen days from the date of service is presumptively reasonable. Elliot, 2015 U.S. Dist.

LEXIS 45412, *14. The Subpoena for testimony here is untimely and should be quashed.

       21.     This Court’s Pretrial Order for Video Hearing dated July 31, 2020 and attached to

the Subpoena states at paragraph 3.a. that, “on or before August 12, 2020, each party must file

with the court, provide to each other, and provide to each witness a copy of each exhibit the party

may use at the hearing for any purpose.” (Ex. A). According to the records of this Court, the

Pasquinelli Trust Defendants did not provide to Mr. O’Neil any designation of exhibits or any

copies of exhibits on or before August 12, 2020 (or as of the date of this filing). Illinois National

objects to Mr. O’Neil providing any testimony sought for materials not provided to him per this

Court’s Pretrial Order, and submits that the Subpoena should be quashed on this additional basis.

       22.     Illinois National files this Motion to Quash as it pertains to Mr. O’Neil with his

permission and approval.

                                     III.    CONCLUSION

       For the above-stated reasons, Illinois National respectfully requests that its Motion to

Quash be granted.

       WHEREFORE, Respondent, ILLINOIS NATIONAL INSURANCE COMPANY,

respectfully requests that this Honorable court enter an Order quashing the Pasquinelli Trust



                                                -9-
Case 11-14829          Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30       Desc Main
                                  Document     Page 15 of 35



Defendants’ Subpoena issued to Illinois National, and their Subpoena issued to Mr. O’Neil, and

for any other relief deemed appropriate.

                                     Respectfully submitted:

                                     ILLINOIS NATIONAL INSURANCE COMPANY

                                     By:    /s/ Brendan P. McGarry
                                            One of Its Attorneys
Brendan P. McGarry
David T. Brown
Jamie L. Hull
KAUFMAN DOLOWICH & VOLUCK LLP
135 S. LaSalle St., Suite 2100
Chicago, IL 60603
T: (312) 759-1400
F. (312) 759-0402
E: bmcgarry@kdvlaw.com
E: dbrown@kdvlaw.com
E: jhull@kdvlaw.com



4821-8033-4536, v. 1




                                             -10-
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 16 of 35




                   Exhibit
                     A
               Case 11-14829                Doc 1182          Filed 08/18/20 Entered 08/18/20 06:31:30                           Desc Main
B2550 (Form 2550 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                              Document     Page 17 of 35

                                       UNITED STATES BANKRUPTCY COURT
  NORTHERN
  _________________________________________             ILLINOIS, EASTERN DIVISION
                                            District of _________________________________________
      PASQUINELLI HOMEBUILDING, LLC, et al.,
In re __________________________________________
                                     Debtor
                                                                                              11 B 14829
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                             7
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                   Defendant

                              SUBPOENA TO APPEAR AND TESTIFY
           AT A HEARING OR TRIAL IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
      Illinois National Insurance Company (AIG)
  To: ________________________________________________________________________________________
                                        (Name of person to whom the subpoena is directed)

       YOU ARE COMMANDED to appear in the United States Bankruptcy Court at the time, date, and place set forth below
  to testify at a hearing or trial in this bankruptcy case (or adversary proceeding). When you arrive, you must remain at the
  court until the judge or a court official allows you to leave.
  PLACE                                                                                                       COURTROOM
            The trial will be conducted remotely by videoconference in
            accordance with the attached Pretrial Order                                                       DATE AND TIME
                                                                                                                                August 19, 2020, at 10:00 a.m.

  You must also bring with you the following documents, electronically stored information, or objects (leave blank if not
  applicable):
 (1) AIG's claim file related to this matter; (2) All agreements between AIG and/or the Outside Directors, Trustee, or
 Diamond McCarthy; and (3) All communications related to the settlement agreement between the Trustee and Outside
 Directors
          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

        08/13/2020
  Date: __________ ___
                                     CLERK OF COURT

                                                                                     OR
                                                                                            /s/ Jose Lopez
                                     ________________________                                ________________________
                                     Signature of Clerk or Deputy Clerk                          Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party)
  Pasquinelli Trust Defendants , who issues or requests this subpoena, are:
  ____________________________

  Daniel A. Zazove, Perkins Coie LLP, 131 S. Dearborn St., Ste. 1700, Chicago, IL 60603

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
             Case 11-14829               Doc 1182         Filed 08/18/20 Entered 08/18/20 06:31:30                             Desc Main
B2550 (Form
      (     2550 – Subpoena
                      p     to Appear
                                pp and Testify
                                             y at a Hearing
                                                          g or Trial in a Bankruptcy
                                                                                p y Case or Adversary
                                                                                                    y Proceeding)
                                                                                                               g) ((Page
                                                                                                                      g 2))
                                                          Document     Page 18 of 35

                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

✔ I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                             via email to David T. Brown
(Dbrown@kdvlaw.com); Devvrat Sinha (dsinha@seyfarth.com); and E. Joseph O'Neil (eoneil@peabodyarnold.com)
___________________________________________________________________________________________________
                                                  08/13/2020
__________________________________ on (date) ___________________          ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

      08/13/2020
Date: _______________
                                                                                 ________________________________________________
                                                                                                              Server’s signature

                                                                                 Rachel Leibowitz, Paralegal
                                                                                 ________________________________________________
                                                                                                            Printed name and title


                                                                                 131 South Dearborn St., Ste. 1700, Chicago, IL 60603
                                                                                 ________________________________________________
                                                                                                               Server’s address


Additional information concerning attempted service, etc.:

 And via Federal Express to:

 1. Illinois National Insurance Company; 500 West Madison Street; Suite 3000; Chicago, IL 60661

 2. Kaufman Dolowich & Voluck, LLP; Attn: David T. Brown; 135 S. LaSalle Street; Suite 2100;
 Chicago, IL 60603

 3. Seyfarth Shaw LLP; Attn: Devvrat Sinha; 233 South Wacker Drive; Suite 8000; Chicago, IL 60606

 4. Peabody & Arnold LLP; Attn: E. Joseph O'Neil; 600 Atlantic Avenue; Boston, MA 02210
              Case 11-14829                 Doc 1182           Filed 08/18/20 Entered 08/18/20 06:31:30                               Desc Main
B2550 (Form
      (     2550 – Subpoena
                      p     to Appear
                                pp and Testify
                                             y at a Hearing
                                                          g or Trial in a Bankruptcy
                                                                                p y Case or Adversary
                                                                                                    y Proceeding)
                                                                                                               g) ((Page
                                                                                                                      g 3))
                                                               Document     Page 19 of 35
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
 Case 11-14829        Doc 1182
                          1168    Filed 08/18/20
                                        07/31/20 Entered 08/18/20
                                                           07/31/20 06:31:30
                                                                    13:42:42           Desc Main
                                  Document
                                   Document Page Page20
                                                      1 of 3
                                                           35



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                        )      Chapter 7
                                              )
PASQUINELLI HOMEBUILDING,                     )      Case No. 11 B 14829
LLC, et al.,                                  )      (Jointly Administered)
                                              )
                Debtors.                      )      Hon. Jacqueline P. Cox

                           PRETRIAL ORDER FOR VIDEO HEARING

       This matter is set for hearing on the Trustee's Motion to Approve Settlement with Outside
Directors [Dkt. No. 1123] on Wednesday, August 19, 2020, at 10:00 a.m. In accordance with
General Order No. 20-5, the hearing will be held remotely by videoconference using
the Zoom for Government videoconferencing platform. No participants will be
physically present in the courtroom. The COVID-19 public health emergency constitutes
good cause in compelling circumstances for holding the hearing remotely by conference.
Zoom for Government and this Order provide appropriate safeguards.

       At the court's discretion, the hearing will continue from day to day until completed. Unless
modified by the court, the provisions of this Order will govern the course of proceedings:

         1. Participation by Video,

               a. Connecting to Zoom. Before the hearing date, chambers staff will provide a linlc
or URL (internet address) that will allow pmticipation in the hearing. To participate, an attorney
or witness must click on the Jin!, (paste the URL into the computer's browser and hit "Enter") and
then follow the instructions.

                b. Required Equipment. Zoom permits access to the video portion via computer
and access to the audio portion via either computer or telephone.

                         i. Video. To use the video po1tion of Zoom, each attorney and witness must
have a computer equipped with (a) a camera capable of sending and receiving video using Zoom;
(b) Internet browsing software that will accommodate Zoom; (c) a stable Internet connection and
bandwidth sufficient to suppo1t Zoom; and (d) Ado be Aero bat Reader for the purpose ofreviewing
exhibits. It is not necessary to download and install Zoom software.

                        ii. Audio. To use the audio portion of Zoom, each attorney must have either
(a) a computer equipped with a microphone and speakers or (b) a telephone. If the telephone is a
cellular phone, the attorney or witness must be in a location with service adequate to provide clear
audio.
  Case 11-14829         Doc 1182
                            1168     Filed 08/18/20
                                           07/31/20 Entered 08/18/20
                                                              07/31/20 06:31:30
                                                                       13:42:42             Desc Main
                                     Document
                                      Document Page Page21
                                                         2 of 3
                                                              35



                 c. Witness Testimony. All witnesses will be placed under oath, and their testimony
 will have the same effect as if they were testifying in open court. Each witness must testify from a
 quiet room. Witnesses must situate themselves so that other participants can see them, and the
 witnesses can see the video. While a witness is under oath and testifying, no person may be in the
 same room, the witness may have no documents in the room except exhibits the parties have
 submitted, and the witness may not communicate in any fashion with anyone other than the
 questioning attorney and the judge. If the witness and the witness's attorney need to communicate,
 the attorney must request a recess.

                 d. Subpoenas to Third-Party Witnesses. Each subpoena to a third-party witness
 must state the following in the box for the "Place" to appear: "The trial will be conducted remotely
 by videoconference in accordance with the attached Pretrial Order." A copy of the Pretrial Order
 must be attached to the subpoena and served on the witness.

         2. Technical Pre-Trial Conference. On August 11, 2020, at 2:00 p.m., the court will
 hold a technical pre-trial conference to test the video technology. All parties and witnesses
 (except third-party witnesses) must participate. All participants are admonished not to discuss the
 substance of the hearing at the pre-trial conference and instead limit their comments to the
 functioning of the video technology and related procedural matters.

        3. Exhibits and Exhibit Lists.

               a. Exhibits. Seven (7) days before the hearing date, on or before August 12,
2020, each party must file with the court, provide to each other, and provide to each witness a
copy of each exhibit the party may use at the hearing for any purpose. Each exhibit must be
provided electronically as a separate pdf (Adobe Acrobat) file. Attorneys are responsible for
ensuring that each pdf file can be opened successfully. Each exhibit must be clearly and
sequentially numbered in the order of its probable presentation at the hearing. Each document
must have a separate exhibit number.

                 b. Exhibit Lists. Each party must also file on the due date and provide to each other a
list of the party's exhibits.

               c. Objections. No later than three (3) days after receiving the opposing party's
exhibits and exhibit list, each patiy must file and serve a list stating as to each exhibit whether
there is an objection to the exhibit's admission. Relevance objections need not be listed and are
reserved for the hearing. Any other objection not listed is waived. Any objection as to which a
specific ground is not listed is also waived.
     4. Witnesses and Witness Lists. Seven (7) days before the hearing date, on or before
August 12, 2020, each patiy must file with the court and provide to each other a list of all
witnesses the patiy intends to call at the heat-ing. The list must be divided into two categories: (a)
witness who will be called to testify, and (b) witnesses who may be called to testify. For each
witness, the list must provide the witness's name, email address, and telephone number (in case of
an interruption in the video or audio portion of the trial) as well as a brief description of the subject
matter of the witness's testimony.



                                                   2
     Case 11-14829    Doc 1182
                          1168     Filed 08/18/20
                                         07/31/20 Entered 08/18/20
                                                            07/31/20 06:31:30
                                                                     13:42:42            Desc Main
                                   Document
                                    Document Page Page22
                                                       3 of 3
                                                            35



        All experts who will or may be called must be included on the witness list and must be
specifically designated as "expert." A brief statement of the topic of each expert's testimony must
be provided.

       A party may submit a declaration or affidavit of any witness in lieu of some or all of that
witness's direct testimony. Any such declaration or affidavit must comply with the provisions of
paragraph 3 .a and be filed and served along with its exhibits in accordance with paragraph 3 .a. The
witnesses may be subject to cross-examination.

        5. Courtroom Formalities. Though held remotely by videoconference, the hearing
constitutes a judicial proceeding. No one except the assigned court reporter or another person that
the comi directs may record the audio or video of the hearing. Formalities of a courtroom will be
observed. Participants must dress appropriately and must conduct themselves in a suitable manner.

       6. The objection of the non-settling Defendants is limited to the parameters of the September 27,
2019 pleading, Docket 1129. That pleading purports to reserve a right to make objections on
the merits indefinitely. Neither the District Comi nor the Banlm1ptcy Comi has extended the
October 4, 2019 objection deadline established in the September 12, 2019 order, Docket 1126, paragraph
2.




Dated:
                                              United States Bankruptcy Judge




                                                 3
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 23 of 35




                   Exhibit
                     B
               Case 11-14829                Doc 1182          Filed 08/18/20 Entered 08/18/20 06:31:30                           Desc Main
B2550 (Form 2550 – Subpoena to Appear and Testify at a Hearing or Trial in a Bankruptcy Case or Adversary Proceeding) (12/15)
                                                              Document     Page 24 of 35

                                       UNITED STATES BANKRUPTCY COURT
  NORTHERN
  _________________________________________             ILLINOIS, EASTERN DIVISION
                                            District of _________________________________________
      PASQUINELLI HOMEBUILDING, LLC, et al.,
In re __________________________________________
                                     Debtor
                                                                                              11 B 14829
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                             7
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                   Defendant

                              SUBPOENA TO APPEAR AND TESTIFY
           AT A HEARING OR TRIAL IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
      E. Joseph O’Neil
  To: ________________________________________________________________________________________
                                   (Name of person to whom the subpoena is directed)

       YOU ARE COMMANDED to appear in the United States Bankruptcy Court at the time, date, and place set forth below
  to testify at a hearing or trial in this bankruptcy case (or adversary proceeding). When you arrive, you must remain at the
  court until the judge or a court official allows you to leave.
  PLACE                                                                                                       COURTROOM
            The trial will be conducted remotely by videoconference in
            accordance with the attached Pretrial Order                                                       DATE AND TIME
                                                                                                                                August 19, 2020, at 10:00 a.m.

  You must also bring with you the following documents, electronically stored information, or objects (leave blank if not
  applicable):



          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.

        08/13/2020
  Date: __________ ___
                                     CLERK OF COURT

                                                                                     OR
                                     ________________________
                                                                                            /s/ Jose Lopez
                                                                                             ________________________
                                     Signature of Clerk or Deputy Clerk                             Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party)
  Pasquinelli Trust Defendants , who issues or requests this subpoena, are:
  ____________________________

  Daniel A. Zazove, Perkins Coie LLP, 131 S. Dearborn St., Ste. 1700, Chicago, IL 60603

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
             Case 11-14829               Doc 1182         Filed 08/18/20 Entered 08/18/20 06:31:30                             Desc Main
B2550 (Form
      (     2550 – Subpoena
                      p     to Appear
                                pp and Testify
                                             y at a Hearing
                                                          g or Trial in a Bankruptcy
                                                                                p y Case or Adversary
                                                                                                    y Proceeding)
                                                                                                               g) ((Page
                                                                                                                      g 2))
                                                          Document     Page 25 of 35

                                                               PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

✔ I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                             E. Joseph O'Neil via email
(eoneil@peabodyarnold.com)
___________________________________________________________________________________________________
                                             08/13/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.

      08/13/2020
Date: _______________
                                                                                 ________________________________________________
                                                                                                              Server’s signature

                                                                                 Rachel Leibowitz, Paralegal
                                                                                 ________________________________________________
                                                                                                            Printed name and title


                                                                                 131 S. Dearborn St., Ste. 1700, Chicago, IL 60603
                                                                                 ________________________________________________
                                                                                                               Server’s address


Additional information concerning attempted service, etc.:

 And via Federal Express to:
 Peabody & Arnold LLP
 Attn: E. Joseph O'Neil
 600 Atlantic Avenue
 Boston, MA 02210
              Case 11-14829                 Doc 1182           Filed 08/18/20 Entered 08/18/20 06:31:30                               Desc Main
B2550 (Form
      (     2550 – Subpoena
                      p     to Appear
                                pp and Testify
                                             y at a Hearing
                                                          g or Trial in a Bankruptcy
                                                                                p y Case or Adversary
                                                                                                    y Proceeding)
                                                                                                               g) ((Page
                                                                                                                      g 3))
                                                               Document     Page 26 of 35
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
 Case 11-14829        Doc 1182
                          1168    Filed 08/18/20
                                        07/31/20 Entered 08/18/20
                                                           07/31/20 06:31:30
                                                                    13:42:42           Desc Main
                                  Document
                                   Document Page Page27
                                                      1 of 3
                                                           35



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In re:                                        )      Chapter 7
                                              )
PASQUINELLI HOMEBUILDING,                     )      Case No. 11 B 14829
LLC, et al.,                                  )      (Jointly Administered)
                                              )
                Debtors.                      )      Hon. Jacqueline P. Cox

                           PRETRIAL ORDER FOR VIDEO HEARING

       This matter is set for hearing on the Trustee's Motion to Approve Settlement with Outside
Directors [Dkt. No. 1123] on Wednesday, August 19, 2020, at 10:00 a.m. In accordance with
General Order No. 20-5, the hearing will be held remotely by videoconference using
the Zoom for Government videoconferencing platform. No participants will be
physically present in the courtroom. The COVID-19 public health emergency constitutes
good cause in compelling circumstances for holding the hearing remotely by conference.
Zoom for Government and this Order provide appropriate safeguards.

       At the court's discretion, the hearing will continue from day to day until completed. Unless
modified by the court, the provisions of this Order will govern the course of proceedings:

         1. Participation by Video,

               a. Connecting to Zoom. Before the hearing date, chambers staff will provide a linlc
or URL (internet address) that will allow pmticipation in the hearing. To participate, an attorney
or witness must click on the Jin!, (paste the URL into the computer's browser and hit "Enter") and
then follow the instructions.

                b. Required Equipment. Zoom permits access to the video portion via computer
and access to the audio portion via either computer or telephone.

                         i. Video. To use the video po1tion of Zoom, each attorney and witness must
have a computer equipped with (a) a camera capable of sending and receiving video using Zoom;
(b) Internet browsing software that will accommodate Zoom; (c) a stable Internet connection and
bandwidth sufficient to suppo1t Zoom; and (d) Ado be Aero bat Reader for the purpose ofreviewing
exhibits. It is not necessary to download and install Zoom software.

                        ii. Audio. To use the audio portion of Zoom, each attorney must have either
(a) a computer equipped with a microphone and speakers or (b) a telephone. If the telephone is a
cellular phone, the attorney or witness must be in a location with service adequate to provide clear
audio.
  Case 11-14829         Doc 1182
                            1168     Filed 08/18/20
                                           07/31/20 Entered 08/18/20
                                                              07/31/20 06:31:30
                                                                       13:42:42             Desc Main
                                     Document
                                      Document Page Page28
                                                         2 of 3
                                                              35



                 c. Witness Testimony. All witnesses will be placed under oath, and their testimony
 will have the same effect as if they were testifying in open court. Each witness must testify from a
 quiet room. Witnesses must situate themselves so that other participants can see them, and the
 witnesses can see the video. While a witness is under oath and testifying, no person may be in the
 same room, the witness may have no documents in the room except exhibits the parties have
 submitted, and the witness may not communicate in any fashion with anyone other than the
 questioning attorney and the judge. If the witness and the witness's attorney need to communicate,
 the attorney must request a recess.

                 d. Subpoenas to Third-Party Witnesses. Each subpoena to a third-party witness
 must state the following in the box for the "Place" to appear: "The trial will be conducted remotely
 by videoconference in accordance with the attached Pretrial Order." A copy of the Pretrial Order
 must be attached to the subpoena and served on the witness.

         2. Technical Pre-Trial Conference. On August 11, 2020, at 2:00 p.m., the court will
 hold a technical pre-trial conference to test the video technology. All parties and witnesses
 (except third-party witnesses) must participate. All participants are admonished not to discuss the
 substance of the hearing at the pre-trial conference and instead limit their comments to the
 functioning of the video technology and related procedural matters.

        3. Exhibits and Exhibit Lists.

               a. Exhibits. Seven (7) days before the hearing date, on or before August 12,
2020, each party must file with the court, provide to each other, and provide to each witness a
copy of each exhibit the party may use at the hearing for any purpose. Each exhibit must be
provided electronically as a separate pdf (Adobe Acrobat) file. Attorneys are responsible for
ensuring that each pdf file can be opened successfully. Each exhibit must be clearly and
sequentially numbered in the order of its probable presentation at the hearing. Each document
must have a separate exhibit number.

                 b. Exhibit Lists. Each party must also file on the due date and provide to each other a
list of the party's exhibits.

               c. Objections. No later than three (3) days after receiving the opposing party's
exhibits and exhibit list, each patiy must file and serve a list stating as to each exhibit whether
there is an objection to the exhibit's admission. Relevance objections need not be listed and are
reserved for the hearing. Any other objection not listed is waived. Any objection as to which a
specific ground is not listed is also waived.
     4. Witnesses and Witness Lists. Seven (7) days before the hearing date, on or before
August 12, 2020, each patiy must file with the court and provide to each other a list of all
witnesses the patiy intends to call at the heat-ing. The list must be divided into two categories: (a)
witness who will be called to testify, and (b) witnesses who may be called to testify. For each
witness, the list must provide the witness's name, email address, and telephone number (in case of
an interruption in the video or audio portion of the trial) as well as a brief description of the subject
matter of the witness's testimony.



                                                   2
     Case 11-14829    Doc 1182
                          1168     Filed 08/18/20
                                         07/31/20 Entered 08/18/20
                                                            07/31/20 06:31:30
                                                                     13:42:42            Desc Main
                                   Document
                                    Document Page Page29
                                                       3 of 3
                                                            35



        All experts who will or may be called must be included on the witness list and must be
specifically designated as "expert." A brief statement of the topic of each expert's testimony must
be provided.

       A party may submit a declaration or affidavit of any witness in lieu of some or all of that
witness's direct testimony. Any such declaration or affidavit must comply with the provisions of
paragraph 3 .a and be filed and served along with its exhibits in accordance with paragraph 3 .a. The
witnesses may be subject to cross-examination.

        5. Courtroom Formalities. Though held remotely by videoconference, the hearing
constitutes a judicial proceeding. No one except the assigned court reporter or another person that
the comi directs may record the audio or video of the hearing. Formalities of a courtroom will be
observed. Participants must dress appropriately and must conduct themselves in a suitable manner.

       6. The objection of the non-settling Defendants is limited to the parameters of the September 27,
2019 pleading, Docket 1129. That pleading purports to reserve a right to make objections on
the merits indefinitely. Neither the District Comi nor the Banlm1ptcy Comi has extended the
October 4, 2019 objection deadline established in the September 12, 2019 order, Docket 1126, paragraph
2.




Dated:
                                              United States Bankruptcy Judge




                                                 3
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 30 of 35




                   Exhibit
                     C
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 31 of 35
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 32 of 35
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 33 of 35
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 34 of 35
Case 11-14829   Doc 1182   Filed 08/18/20 Entered 08/18/20 06:31:30   Desc Main
                           Document     Page 35 of 35
